Opinion on Rehearing issued December 28, 2021




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-19-00296-CV
                           ———————————
                        HECTOR CORTEZ, Appellant
                                        V.
                   VERONICA GARZA CORTEZ, Appellee


                   On Appeal from the 505th District Court
                          Fort Bend County, Texas
                    Trial Court Case No. 12-DCV-199184


                         OPINION ON REHEARING

      Appellant, Hector Cortez, filed a motion for rehearing of our December 29,

2020 opinion. We grant the motion for rehearing, withdraw our December 29, 2020

opinion and judgment, and issue this opinion and judgment in their stead.
      This is a suit affecting the parent-child relationship (SAPCR). Hector Cortez

and Veronica Garza Cortez were divorced in 2013. The divorce decree required that

the primary residence of their minor children be Fort Bend County, Texas, as of

August 1, 2014. Hector filed a motion for enforcement of the divorce decree, seeking

an order that Veronica return the children from where they had been living with her

in Mexico. He also filed a motion to modify the parent-child relationship to grant

him the right to designate the primary residence of the children. The trial court

declined to exercise jurisdiction under the Uniform Child Custody Jurisdiction

Enforcement Act (“UCCJEA”). In five issues, Hector argues that (1) the trial court

failed to correctly construe the “home state” provision of the UCCJEA; (2) the trial

court erred by not concluding that Texas had initial child custody jurisdiction; (3)–

(4) the trial court erred by concluding that Texas had lost continuing exclusive

jurisdiction, a conclusion that was not supported by the record; and (5) the trial court

abused its discretion when it declined to hear Hector’s motion for enforcement of

the geographical restriction.

      We reverse and remand.

                                     Background

      Hector and Veronica married in 2001 and had two children: a son born in 2004

and a son born in 2009. Both children were born in Texas.




                                           2
      In June 2012, Hector filed for divorce in Fort Bend County, Texas. In August

2012, Veronica and the children moved to Monterrey, Mexico. On January 22, 2013,

the trial court signed an agreed final divorce decree. The agreed divorce decree

named Hector and Veronica as joint managing conservators of the children and

granted Veronica the exclusive right to designate the primary residence of the

children, “subject to the geographic restrictions as stated more particularly herein.”

The decree included the following provision:

      IT IS ORDERED that the primary residence of the children shall be
      Fort Bend County, Texas beginning on August 1, 2014. The parties
      acknowledge and agree that the children are currently living in
      Monter[r]ey, Mexico with Veronica Garza De Cortez. The parties have
      further agreed and IT IS THEREFORE ORDERED that the children
      shall return to Fort Bend County, Texas to live on or before August 1,
      2014. Veronica Garza De Cortez is ORDERED to return the children
      to Fort Bend County, Texas on or before August 1, 2014 for the purpose
      of designating the permanent residence of the children in Fort Bend
      County, Texas for all times thereafter. Beginning August 1, 2014 the
      parties shall not remove the children from Fort Bend County, Texas for
      the purpose of changing the primary residence of the children until
      modified by further order of the court of continuing jurisdiction or by
      written agreement signed by the parties and filed with the court.

The decree stated that the “Home State” of both children was Texas. The decree also

included a Standard Possession Order addressing Hector’s periods of possession of

the children, including provisions for extended periods of possession during the

summer. The agreed divorce decree obligated Hector to pay child support and

spousal maintenance.



                                          3
      On April 21, 2015, Hector filed a petition to modify the parent-child

relationship. This petition recited that the court had “continuing, exclusive

jurisdiction,” stated that the children’s “County of residence” was Fort Bend County,

and stated that Veronica was a “nonresident of Texas.” In this filing, Hector stated

his belief that the parties would enter into an agreement concerning modification of

possession of and access to the children and modification of child support

requirements. Hector requested that the trial court make a finding concerning

whether a risk of international child abduction by Veronica existed. He also

requested that the trial court enter several temporary orders, including an order

granting him the exclusive right to designate the primary residence of the children,

restricting the residence of the children to Fort Bend County, enjoining Veronica

from removing the children from a designated geographic area, and requiring

Veronica to surrender the children’s passports. The trial court signed temporary

orders but did not make a finding concerning the risk of international child

abduction.

      That same day, Hector filed a “Motion for Enforcement of Possession or

Access.” In this motion, Hector alleged that Veronica had failed to comply with the

agreed divorce decree provisions requiring her to return to Fort Bend County with

the children by August 1, 2014, and to establish the children’s primary residence

within Fort Bend County. Hector alleged that Veronica also failed to comply with


                                         4
the agreed divorce decree “by failing to surrender the children” to him on two or

more occasions. He filed a supporting affidavit in which he averred that Veronica

had not returned to Fort Bend County “even for a short period of time,” and as a

result, he had not seen his children “in over a year.” He requested that the trial court

hold Veronica in contempt and he be allowed additional periods of possession “to

compensate for those periods denied by [Veronica].” The trial court ordered

Veronica to appear before the court and respond to Hector’s motion.

      In response to Hector’s motions, Veronica filed a plea to the jurisdiction, a

request for the trial court to decline jurisdiction under the UCCJEA, and an original

answer. Veronica alleged that the court no longer had continuing exclusive

jurisdiction because neither the children nor Veronica had a significant connection

to Texas. According to Veronica, there was no substantial evidence in Texas

concerning the children’s care, protection, training, and personal relationships. She

asserted that Mexico was the children’s “home state”; Texas did not have jurisdiction

to make an initial child custody determination; Texas did not have emergency

jurisdiction over the children; and the court, therefore, lacked the power to modify

the agreed divorce decree. She further argued that, if the court found that it did have

continuing exclusive jurisdiction, the court should decline to exercise its jurisdiction

because Texas is an inconvenient forum, and Monterrey is a more appropriate forum.

Veronica also filed a counter-petition to modify the agreed divorce decree, subject


                                           5
to her plea to the jurisdiction. In this counter-petition, Veronica requested, among

other things, “that the residence of the children be restricted to no lesser area than

the state of Texas and Monterrey, Mexico.”

      Veronica attached an affidavit to her counter-petition to modify. She averred

that she and the children had lived in Monterrey since September 2012, and they

moved there at Hector’s request after he had filed for divorce. She averred that the

last time Hector saw the children in person was in Texas in January 2013 when the

divorce decree was signed. According to Veronica, he had not visited them in

Mexico because he told her that he had “some issue with his passport.” She also

averred that Hector travels extensively for work—sometimes up to three weeks per

month—and he occasionally travels outside of the United States. Veronica stated

that Hector’s mother lived close by in Monterrey, but she rarely saw the children

even though Veronica invited her to family events. She averred that Hector rarely

answers when she calls him and he primarily communicates with the children

through their gaming console. She averred that, at the time Hector filed his

modification petition, Hector had not spoken with the children in three months.

      Veronica averred that Hector had only sent the children Christmas presents

once in two years and he had never sent any birthday presents. She stated that, after

she and the children moved to Monterrey in September 2012, he had never requested

that she bring the children to the airport for any possession periods until he emailed


                                          6
her with a request in June 2015 to spend the month of July 2015 with the children in

Houston. Veronica agreed, but Hector never responded to confirm travel

arrangements.

      Veronica also averred that she had since remarried and she had been pregnant

during the summer of 2014, when she was supposed to move back to Fort Bend

County, as provided for in the divorce decree. Veronica had medical complications

during this pregnancy. She averred that Hector agreed she and the children did not

have to move back to Texas but could stay in Mexico through 2014. Veronica was

currently pregnant but again had health complications and could not fly to Texas for

court proceedings.

      According to Veronica, Hector had stopped paying his spousal maintenance

payments and had removed the children from his health insurance. She stated that

the children were covered through her husband’s health insurance, but they would

lose that coverage if they moved to the United States, as would her husband, who

has a brain tumor. She stated that the children attend a “very reputable private

school” in Monterrey free of charge because she works there. Veronica averred that

removing the children from her care would present a danger to the children’s

“emotional health, safety and welfare and mental well-being,” noting that they have

not spent any time with Hector in over two years and Hector travels frequently.




                                         7
      In February 2016, while his earlier-filed motions were still pending before the

trial court, Hector filed a “Motion for Determination of Wrongful Retention.” In this

motion, Hector stated that he intended to file an application for return of the children

from Mexico pursuant to the Convention on Civil Aspects of International Child

Abduction (“Hague Convention”) and the federal International Child Abduction

Remedies Act (“ICARA”). Hector argued that the children’s habitual residence was

Texas. The children were born in Texas and they lived here until August 2012, when

Veronica moved with them to Monterrey.

      Hector also argued that he and Veronica intended for the children to live in

Mexico on a temporary basis, and he did not agree to “the permanent change of

residence of the children from Texas to Mexico.” He argued that he had rights of

custody to the children pursuant to the agreed divorce decree, which named him as

a joint managing conservator and awarded him possession rights under a Standard

Possession Order. He further argued that he was exercising his custody rights at the

time of the children’s removal from Texas “and would continue to be exercising

those rights but for [Veronica’s] retention of the children in Mexico and interference

with [Hector] maintaining contact with them.” Hector argued that the trial court

retained continuing exclusive jurisdiction over the children, and he requested that

the court determine that Veronica had wrongfully removed the children from Texas,




                                           8
their habitual residence, and wrongfully retained the children in Mexico in violation

of the agreed divorce decree.

      In March 2016, Veronica filed suit in Mexico seeking termination of Hector’s

parental rights to the children. Veronica alleged that the parties had agreed, in the

agreed divorce decree, that she would establish her domicile in Monterrey. She also

alleged that Hector agreed to pay travel expenses for the children’s visitation and to

include the children on his health insurance, but he did not comply with either

requirement. She alleged that, after the divorce, Hector had not seen the children or

had parenting time with them; instead, he had abandoned the children. She therefore

sought termination of Hector’s parental rights.1 Veronica did not make any

allegations that Hector had engaged in domestic violence against her or the children,

and there is no evidence of domestic violence in the appellate record.

      In Mexico, Hector filed an application for return of the children under the

Hague Convention in May 2016. The presiding judge in that proceeding ordered

Hector to inquire if the trial court would issue a determination on whether the




1
      In filings in the trial court, Hector asserted that this proceeding in Mexico was
      dismissed on June 22, 2018. The appellate record contains a copy of Veronica’s
      original petition and an order transferring venue to another court in Mexico, but it
      does not contain an order or judgment dismissing the proceeding. The record does
      contain an email exchange between the trial court and the Mexican court which
      includes an email from the judge of the Mexican court that references June 22, 2018,
      but this email is in Spanish and no English translation of this email is contained in
      the record.
                                            9
removal or retention of the children was wrongful, as it is allowed to do before the

Mexican court rules on the merits of the Hague Convention proceeding. Hector

requested that the trial court make this determination. The trial court agreed to make

a determination and ordered that it would do so by September 20, 2016. On

December 6, 2016, the trial court determined that “the retention of the children in

Mexico by their mother, Respondent Veronica Garza, on August 1, 2014, breached

the child custody rights of Hector Xavier Cortez; pursuant to the [Hague]

Convention Article 3.”2

      On August 21, 2018, the trial court issued a ruling declining to exercise

jurisdiction over the case. Hector filed a motion for reconsideration of this ruling,

arguing that the trial court abused its discretion by declining jurisdiction and it erred

in finding that Texas was an inconvenient forum because Veronica had engaged in

unjustifiable conduct to create jurisdiction in Mexico.

      On November 20, 2018, the trial court signed an order informing the parties

and the court in Mexico hearing Veronica’s suit against Hector that the trial court

declined jurisdiction “as it pertains to modification of the Parent-Child Relationship,

further defined as possession and access, rights and duties and conservatorship,” but



2
      The appellate record does not indicate that the proceeding under the Hague
      Convention in Mexico has been resolved. The record contains evidence reflecting
      that Veronica filed an “amparo” proceeding in Mexico in December 2016 that had
      the effect of staying resolution of the Hague Convention proceeding.
                                           10
it retained jurisdiction “as to matters pertaining to child support enforcement and

modification.”3 This order stated, “Jurisdiction concerning the enforcement of

possession and access is under advisement.” Hector filed a motion for

reconsideration of this order as well.

      The trial court signed another order declining jurisdiction over the case—but

retaining jurisdiction over child support matters—on April 10, 2019. This order cited

Texas Family Code section 152.202(a)(1) as the basis for declining jurisdiction. The

trial court issued findings of fact and conclusions of law.

      The trial court found, among other findings, that Veronica and the children

moved to Mexico in September 2012 and had lived there continuously ever since;

that Veronica and Hector agreed that the children could continue to live in Mexico

until August 1, 2014, and the trial court ordered the children to return by this date;

Hector attempted to exercise visitation at least seven times from 2013 through 2017,

but this “was not facilitated by” Veronica; Hector “maintained a relationship with

the children before, during and after the [d]ivorce proceedings”;4 and the trial court



3
      At the hearing on the entry of this order, the trial court stated, “I’m not calling
      witnesses from Mexico to come here and testify. That’s why I’ve declined
      jurisdiction. . . . They’ve been there a long time.”
4
      With respect to the findings that Veronica did not facilitate Hector’s attempts at
      exercising visitation and that Hector maintained a relationship with the children, the
      trial court expressly stated that these findings were based on evidence Hector
      attached to a brief in support of the trial court’s retention of jurisdiction, specifically,
      email exchanges between Hector and Veronica and pictures of Hector with the
                                              11
previously found that Veronica’s retention of the children in Mexico after August 1,

2014, breached Hector’s custody rights under the agreed divorce decree. The court

concluded, however, that “neither the child[ren], nor the child[ren] and one parent,

nor the child[ren] and a person acting as a parent, have a significant connection with

this state and that substantial evidence is no longer available in the state concerning

the child[ren’s] care, protection, training and personal relationships.”

      This appeal followed.

                         Jurisdiction Under the UCCJEA

      In five issues on appeal, Hector challenges the trial court’s orders ruling that

it does not have exclusive continuing jurisdiction over his modification and

enforcement petitions. In his first two issues, Hector contends that the trial court did

not correctly construe the “home state” provision and erroneously concluded that

Texas did not have jurisdiction to make an initial child custody determination. In his

third and fourth issues, he contends that the trial court erred by concluding that it

lacked exclusive continuing jurisdiction because this conclusion was not supported

by evidence in the record.

      Finally, in his fifth issue, Hector argues that the trial court erred by not hearing

his motion for enforcement of the geographical restriction contained in the agreed




      children before the divorce and on two court-ordered periods of visitation that
      occurred in 2016.
                                           12
divorce decree. As part of this issue, Hector argues that the trial court erred to the

extent it declined jurisdiction because Texas was an inconvenient forum.

A.    Standard of Review and Governing Law

      Whether a trial court has jurisdiction under the UCCJEA is a matter of subject-

matter jurisdiction. In re Salminen, 492 S.W.3d 31, 38 (Tex. App.—Houston [1st

Dist.] 2016, orig. proceeding) (“Subject matter jurisdiction in child custody matters

is determined by reference to the UCCJEA, set out in Family Code Chapter 152.”);

Waltenburg v. Waltenburg, 270 S.W.3d 308, 313 (Tex. App.—Dallas 2008, no pet.)

(stating that UCCJEA is “exclusive jurisdictional basis for making a child custody

determination by a court of this state”).

      Whether a trial court has subject matter jurisdiction is a question of law that

we review de novo. In re Salminen, 492 S.W.3d at 38; In re Burk, 252 S.W.3d 736,

739 (Tex. App.—Houston [14th Dist.] 2008, orig. proceeding [mand. denied]). The

party seeking to invoke the trial court’s jurisdiction has the burden to allege facts

that affirmatively demonstrate the court’s authority to hear the case. Seligman-

Hargis v. Hargis, 186 S.W.3d 582, 585 (Tex. App.—Dallas 2006, no pet.). We

construe the pleadings in favor of the party invoking jurisdiction and consider

relevant evidence when necessary to resolve the jurisdictional issue. Id.

      In 1999, Texas adopted the UCCJEA, which “was designed, in large part, to

clarify and to unify the standards for courts’ continuing and modification jurisdiction


                                            13
in interstate child-custody matters.” In re Forlenza, 140 S.W.3d 373, 374 (Tex.

2004) (orig. proceeding). The UCCJEA “specifically grants exclusive continuing

jurisdiction over child-custody disputes to the state that made the initial custody

determination and provides specific rules on how long this jurisdiction continues.”

Id. at 375; In re Isquierdo, 426 S.W.3d 128, 131 (Tex. App.—Houston [1st Dist.]

2012, orig. proceeding).

      The UCCJEA also contains rules preventing another state from modifying a

child-custody determination while the state that made the original determination

retains exclusive continuing jurisdiction. In re Forlenza, 140 S.W.3d at 375; Hart v.

Kozik, 242 S.W.3d 102, 106–07 (Tex. App.—Eastland 2007, no pet.) (stating that

UCCJEA’s “overarching purposes are to prevent conflicting jurisdiction, relitigation

of child custody issues, and deter child abduction,” and, to that end, statute limits

authority to make custody determinations to one court, even though multiple states

might have legitimate interest in parent-child relationship at issue). For purposes of

the UCCJEA, a foreign country is treated as if it were a state of the United States.

TEX. FAM. CODE § 152.105(a).

      Under the UCCJEA, a Texas court has jurisdiction to make an initial child

custody determination in four situations, including, as relevant here, if

      this state is the home state of the child on the date of the commencement
      of the proceeding, or was the home state of the child within six months
      before the commencement of the proceeding and the child is absent


                                          14
      from this state but a parent or a person acting as a parent continues to
      live in this state.

Id. § 152.201(a)(1); see id. § 152.102(8) (defining “initial determination” to mean

“the first child custody determination concerning a particular child”).

      Family Code section 152.201(a) “is the exclusive jurisdictional basis for

making a child custody determination by a court of this state.” Id. § 152.201(b). The

UCCJEA defines “home state” as “the state in which a child lived with a

parent . . . for at least six consecutive months immediately before the

commencement of a child custody proceeding.” Id. § 152.102(7). “A period of

temporary absence of a parent or a person acting as a parent is part of the period.”

Id.

      Family Code section 152.202 addresses exclusive continuing jurisdiction of a

Texas court and provides:

      (a)    Except as otherwise provided in Section 152.204,5 a court of this
             state which has made a child custody determination consistent
             with Section 152.201 or 152.2036 has exclusive continuing
             jurisdiction over the determination until:


5
      Section 152.204 provides that Texas courts have “temporary emergency jurisdiction
      if the child is present in this state and the child has been abandoned or it is necessary
      in an emergency to protect the child because the child, or a sibling or parent of the
      child, is subjected to or threatened with mistreatment or abuse.” TEX. FAM. CODE
      § 152.204(a). Hector has not argued that the trial court has jurisdiction under this
      provision.
6
      Section 152.203 provides that a Texas court may not modify a child custody
      determination made by a court of another state except in certain circumstances. See
      TEX. FAM. CODE § 152.203. Hector did not request that the trial court modify a child
                                             15
             (1)    a court of this state determines that neither the child, nor
                    the child and one parent, nor the child and a person acting
                    as a parent, have a significant connection with this state
                    and that substantial evidence is no longer available in this
                    state concerning the child’s care, protection, training, and
                    personal relationships; or
             (2)    a court of this state or a court of another state determines
                    that the child, the child’s parents, and any person acting as
                    a parent do not presently reside in this state.
      (b)    A court of this state which has made a child custody
             determination and does not have exclusive, continuing
             jurisdiction under this section may modify that determination
             only if it has jurisdiction to make an initial determination under
             Section 152.201.

Id. § 152.202; see id. § 152.102(3) (defining “child custody determination” to mean

“a judgment, decree, or other order of a court providing for legal custody, physical

custody, or visitation with respect to a child” and stating that term “includes

permanent, temporary, initial, and modification orders”).

      “[E]xclusive jurisdiction continues in the decree-granting state as long as a

significant connection exists or substantial evidence is present.” In re Forlenza, 140

S.W.3d at 379 (noting that plain language of section 152.202(a)(1) provides that

jurisdiction continues until trial court determines no significant connection with

Texas exists and substantial evidence concerning care, protection, training, and




      custody determination from another state, and this section is therefore not applicable
      to this case.
                                            16
personal relationships is no longer available in Texas); In re Meekins, 550 S.W.3d

729, 738–39 (Tex. App.—Houston [1st Dist.] 2018, orig. proceeding).

      Even if the child acquires a new home state, the state that made the initial

child custody determination retains exclusive continuing jurisdiction “so long as the

general requisites of the ‘substantial connection’ jurisdiction provisions are met.” In

re Tieri, 283 S.W.3d 889, 894 (Tex. App.—Tyler 2008, orig. proceeding [mand.

denied]). The state that made the initial child custody determination “is the sole

determinant of whether jurisdiction continues.” Id.; see In re J.P., 598 S.W.3d 789,

796 (Tex. App.—Fort Worth 2020, pet. denied) (“The UCCJEA gives [the court that

made an initial child custody determination] the sole power to decide whether it will

continue to exercise that jurisdiction.”).

B.    Analysis

      1.     Whether Trial Court Had Jurisdiction to Make Initial Child
             Custody Determination

      In his first issue, Hector argues that the trial court failed to correctly construe

the “home state” provision of the UCCJEA. In his second issue, he argues that the

trial court erred by not concluding that Texas had jurisdiction to make an initial child

custody determination. Hector argues that Texas was the home state of the children

at the time he filed for divorce in June 2012.

      Hector filed for divorce in Fort Bend County, Texas, in June 2012. It is

undisputed that the children had lived in Texas for the six consecutive months

                                             17
immediately before Hector filed for divorce, which commenced the first child

custody proceeding involving the children. See TEX. FAM. CODE § 152.102(4)

(defining “child custody proceeding” as “a proceeding in which legal custody,

physical custody, or visitation with respect to a child is an issue” and stating that

term “includes a proceeding for divorce”), id. § 152.102(5) (defining

“commencement” as “the filing of the first pleading in a proceeding”).

      The children did not move to Mexico with Veronica until August or

September 2012, after Hector commenced the divorce proceeding. Hector is

therefore correct that, at the time he filed his divorce petition, Texas was the home

state of the children. See id. § 152.102(7) (defining “home state” as “the state in

which a child lived with a parent . . . for at least six consecutive months immediately

before the commencement of a child custody proceeding”); Powell v. Stover, 165

S.W.3d 322, 328 (Tex. 2005) (holding that, in determining where child lived for

purposes of establishing home-state jurisdiction, trial court must consider child’s

physical presence in state). Because Texas was the home state of the children on the

date the divorce proceeding commenced, Hector is also correct that Texas had

jurisdiction under Family Code section 152.201(a)(1) to make an initial child

custody determination. See TEX. FAM. CODE § 152.201(a)(1) (“[A] court of this state

has jurisdiction to make an initial child custody determination only if . . . this state




                                          18
is the home state of the child on the date of the commencement of the

proceeding . . . .”).

       Contrary to Hector’s arguments in his first two issues on appeal, however, the

trial court never ruled that it did not have jurisdiction to make an initial child custody

determination or that Texas was not the children’s home state at the time Hector filed

for divorce. In fact, the agreed divorce decree, signed on January 22, 2013, correctly

acknowledged that Texas was the home state of the children. Additionally, the trial

court, in its findings of fact and conclusions of law entered after it declined to

exercise jurisdiction over Hector’s modification and enforcement petitions, correctly

found that it had initial child custody jurisdiction under section 152.201(a)(1) when

it signed the agreed divorce decree.

       The relevant issue in this appeal is whether the trial court, after making a child

custody determination, retained exclusive continuing jurisdiction over the children.

Specifically, the issue is whether the trial court retained exclusive continuing

jurisdiction to rule on Hector’s motions for modification and enforcement filed in

April 2015. We therefore turn to that question.

       2.     Whether Trial Court Lost Exclusive Continuing Jurisdiction

       In his third and fourth issues, Hector argues that the trial court erred by

concluding that it did not retain exclusive continuing jurisdiction because this

conclusion was not supported by evidence in the record. Specifically, Hector


                                           19
contends that evidence before the trial court established that the children had a

significant connection with Texas that satisfied section 152.202(a). He further

contends that substantial evidence concerning their care, protection, training, and

personal relationships is available in Texas.

      We hold that both Hector and the children have a significant connection with

the State of Texas. We therefore do not reach the question whether substantial

evidence exists in Texas.

      Family Code Section 152.202 establishes that the court of the state which has

made an initial child custody determination has exclusive continuing jurisdiction

over the determination until “a court of this state determines that neither the child,

nor the child and one parent . . . have a significant connection with this state and that

substantial evidence is no longer available in this state concerning the child’s care,

protection, training, and personal relationships” or a court determines that the child

and the child’s parents do not presently reside in this state. TEX. FAM. CODE

§ 152.202(a). Pursuant to this plain statutory text, “exclusive jurisdiction continues

in the decree-granting state as long as a significant connection exists or substantial

evidence is present.” In re Forlenza, 140 S.W.3d at 379. “If either a ‘significant

connection’ exists or ‘substantial evidence’ is present, then Texas retains

jurisdiction.” In re A.C.S., 157 S.W.3d 9, 16 (Tex. App.—Waco 2004, no pet.). The

relevant time frame for determining whether the trial court retains exclusive


                                           20
continuing jurisdiction is the period preceding April 2015, when Hector filed his

motion to modify the divorce decree. See id. (“The pertinent time frame for this

determination is when the motion to modify the prior custody order is filed.”).

      In determining whether the children have a significant connection with Texas,

courts consider “the nature and quality of the child’s contacts with the State.” In re

T.B., 497 S.W.3d 640, 645 (Tex. App.—Fort Worth 2016, pet. denied). Courts

consider whether the children visited a parent in Texas and whether they maintained

a close relationship with a parent or other relatives in Texas, both of which are

“important considerations under the UCCJEA.” In re Forlenza, 140 S.W.3d at 377;

see In re T.B., 497 S.W.3d at 646. “Visitation within the state is generally considered

as evidence of a significant connection, particularly when the children maintain a

relationship with relatives in the state other than the noncustodial parent.” In re

A.C.S., 157 S.W.3d at 16. “A high level of physical presence in Texas is not

necessary to satisfy the significant-connection standard.” In re S.J.A., 272 S.W.3d

678, 685 (Tex. App.—Dallas 2008, no pet.).

      The child’s actual presence in the state is not the only relevant consideration,

however. “One party’s efforts to thwart the other party’s rights to access to the child

may be considered in the court’s analysis under Section 152.202(a)(1).” In re A.X.T.,

No. 06-16-00044-CV, 2017 WL 510554, at *3 (Tex. App.—Texarkana Feb. 8, 2017,

no pet.) (mem. op.); In re Majors, No. 12–15–00193–CV, 2015 WL 7769555, at *4


                                          21
(Tex. App.—Tyler Dec. 3, 2015, orig. proceeding) (mem. op.); see In re Forlenza,

140 S.W.3d at 376 (presuming that trial court, in denying father’s motion to decline

jurisdiction in favor of Virginia, accepted mother’s testimony that more visitation

with children would have occurred in Texas but for father’s actions and fact that

children were not allowed to fly to Texas); cf. In re Brilliant, 86 S.W.3d 680, 692

(Tex. App.—El Paso 2002, no pet.) (stating that court was “disinclined to accord

much weight to attachments” child may have developed in Massachusetts when

mother moved her there “in complete and utter disregard of a court order” to remain

in Texas). Consequently, in determining whether the children have a significant

connection to Texas, we cannot ignore evidence of Veronica’s continuous disregard

of the divorce decree and her thwarting of Hector’s rights to have the children visit

him in Texas.

      It is undisputed that both of the children—born in 2004 and 2009—lived in

Texas for their entire lives before Veronica moved them to Mexico. The children

attended religious services in Texas, and the older child was involved in a youth

soccer program and Little League.7 Hector served as a coach for both teams.



7
      In the Hague Convention application that Hector filed in May 2016, Hector provided
      details concerning the children’s “habitual residence” in Texas. Hector stated that
      the children had lived in Texas continuously from their births until Veronica
      removed them from Texas in the summer of 2012. He stated that his older son had
      “attended Texas schools, participated in Katy Youth Soccer Association and Katy
      American Little League where Hector Cortez served as coach, attended church and
                                          22
      The trial court found that the children maintained a relationship with Hector

during this period. After moving to Mexico with Veronica in what was supposed to

be an agreed temporary relocation, the children should have returned to Texas by

August 1, 2014. The trial court expressly found that the divorce decree allowed

Veronica and the children to live in Mexico only until August 1, 2014. The divorce

decree “ORDERED that the children shall return to Fort Bend County to live on or

before August 1, 2014.” Undisputedly, Veronica violated this decree. Indeed, the

trial court concluded as much when it found that “the retention of the Children in

Mexico by the mother on August 1, 2014 breached the child custody rights of Hector

Xavier Cortez pursuant to the [Hague] Convention Article 3.”

      Beyond violating the divorce decree, Veronica interfered with Hector’s access

to the children in other ways. The trial court further found that Hector “attempted to

exercise visitation at least seven (7) times which was not facilitated by” Veronica,

particularly on “Summer Possession 2013, Spring Possession 2014, April 2014,

Summer Possession 2015, End of Year 2016, Summer Possession 2017, [and] end

of year visitation 2017.” Record evidence supports this finding. Email exchanges

between Hector and Veronica confirmed that Hector sought possession in summer

2013, possession during Holy Week in spring 2014, and a possible visitation in San



      had extensive friendships with other children in Texas.” Hector stated that his
      younger son “attended church day care on Sundays.”
                                         23
Antonio in spring 2014—but Veronica did not cooperate. With respect to the

summer 2013 visitation period, the email exchange reflects that Hector had

scheduled a doctor’s appointment for one of the children in the Houston area for a

consultation before a possible surgery, but this appointment did not occur because

the visitation did not occur. Nevertheless, the trial court found that Hector

maintained a relationship with the children before, during, and after the divorce

proceedings.

      On these facts, we hold that both Hector and the children have maintained a

“significant connection” to Texas, particularly given the children’s longstanding

Texas residence and the fact that they would have resumed living in Texas but for

Veronica’s divorce decree violation. The Tyler Court of Appeals’ opinion in In re

Majors is instructive on this point. See 2015 WL 7769555, at *1–4. In that case, a

mother and father had lived with their three children in Texas until the father left the

family to return to his home state of Virginia. Id. at *1. The Texas divorce decree

appointed both parents as joint managing conservators of the children, but the decree

gave the mother the right to designate the children’s primary residence. Id. The father

took the children to Virginia for summer vacation in 2013. Id. During that summer,

the mother, who was studying for a nursing degree in Texas, agreed to allow the

children to stay with their father in Virginia for the following school year. Id. At the




                                          24
close of the school year, however, the father refused to return the children to the

mother in Texas. Id.

      In July 2014, the father filed a petition to modify the parent-child relationship

in the Texas trial court that issued the divorce decree, and the mother filed a counter-

petition. Id. In May 2015, the father filed a plea to the jurisdiction arguing that the

trial court had lost exclusive continuing jurisdiction because the children had not

been in Texas since June 2013, and they had developed substantial connections with

Virginia. Id. at *1–2.

      The trial court denied the plea to the jurisdiction, and the Tyler Court affirmed.

In affirming, the Tyler Court expressly rejected the father’s argument that the

children “no longer have a significant connection to Texas” because they have “been

with him in Virginia for over two years.” Id. at *4. The court emphasized that both

the mother and the father were “required by law to comply with the court’s divorce

decree,” which gave the mother the right to designate the children’s primary

residence. Id. at *3. The father was in “violation of the court’s divorce decree” when

he refused to return the children in 2014. Id. The court noted that the children

attended school and church in Virginia and had established relationships with friends

and family there, but it held that the trial court could have reasonably believed that

these “circumstances would not exist if [the father] had not wrongfully retained the

children in Virginia,” and the father’s “jurisdictional arguments cannot be successful


                                          25
because of his wrongdoing.” Id. at *4 (citing In re Brilliant, 86 S.W.3d at 692). Just

as in In re Majors, here, the circumstances that Veronica invoked to justify the trial

court’s conclusion that it no longer had exclusive continuing jurisdiction would not

have existed but for her wrongful retention of the children outside of Texas in

violation of the divorce decree.

      Likewise, Texas courts consider a parent’s blocking of visitation in

considering whether children continue to have a “significant connection” with the

State of Texas. In In re Forlenza, the Texas Supreme Court held that the children

maintained significant connections with Texas that satisfied section 152.202(a)(1)

even though the children had visited Texas just six times in the four-year period

preceding the action. See 140 S.W.3d at 376–77. In so holding, the court credited

evidence that the mother “maintained a significant relationship with her children.”

Id. at 377. The court also “presume[d] that the trial court accepted as true [the

mother’s] testimony that more visitation would have occurred in Texas but for [the

father’s] actions and the fact that the children were not allowed to fly to Texas.” Id.

at 376.

      Intermediate courts of appeals have held similarly. For example, the Amarillo

Court of Appeals held that the trial court did not err in concluding that the child

retained significant connections with Texas when, among other circumstances, the

father had “exercised or attempted to exercise his visitation rights with the child in


                                          26
Texas on multiple occasions,” and “may have had more contact with the child in

Texas but for the actions of [the mother].” In re L.E., No. 07-02-0417-CV, 2004 WL

62712, *2–3 (Tex. App.—Amarillo Jan. 14, 2004, pet. denied) (mem. op.); In re

A.X.T., 2017 WL 510554, at *3 (holding that “significant” interference with Texas-

resident-parent’s visitation rights by child’s managing conservator—child’s aunt

who lived in North Carolina—“support[ed] the [Texas] trial court’s retention of

jurisdiction under Section 152.202(a)(1)”).

      In sum, we hold that the children did not lose their significant connection to

Texas during the period that they lived in Mexico and were prevented from seeing

their father in Texas. We therefore conclude that the trial court erred by determining

that it no longer retained exclusive continuing jurisdiction. See In re Forlenza, 140

S.W.3d at 379 (“[E]xclusive jurisdiction continues in the decree-granting state as

long as a significant connection exists or substantial evidence is present.”); In re

A.C.S., 157 S.W.3d at 16 (“If either a ‘significant connection’ exists or ‘substantial

evidence’ is present, then Texas retains jurisdiction.”). We hold that the trial court

retains exclusive continuing jurisdiction over the child custody determination.

      We sustain Hector’s third and fourth issues.8


8
      In his fifth issue, Hector argues that the trial court erred by refusing to hear his
      motion for enforcement of the geographic restriction contained in the agreed divorce
      decree. In this issue, Hector argues that the trial court erred to the extent it declined
      jurisdiction on the basis that Texas is an inconvenient forum. See TEX. FAM. CODE
      § 152.207(a)–(b) (providing that if Texas court has jurisdiction under UCCJEA,
                                             27
                                       Conclusion

      We reverse the judgment of the trial court and remand this case for further

proceedings.




                                                  April L. Farris
                                                  Justice

Panel consists of Justices Landau, Rivas-Molloy, and Farris.




      court may decline to exercise jurisdiction if it determines that it is an inconvenient
      forum and court of another state is more convenient forum, and stating that court
      “shall consider all relevant factors,” including eight specifically enumerated
      factors). The trial court here did not make any findings or conclusions concerning
      the factors contained in section 152.207(b). Instead, the trial court based its decision
      on section 152.202(a)(1), concluding that it did not retain exclusive continuing
      jurisdiction. The trial court did not conclude that it had jurisdiction but that it
      declined to exercise that jurisdiction because Texas is an inconvenient forum.
      Nothing in this opinion should be read as prohibiting the trial court from addressing
      on remand the question of whether Texas is an inconvenient forum and Mexico is a
      more appropriate forum.
                                             28